          Case 1:20-cv-03274-VM Document 59 Filed 12/16/20 Page 1 of 2


                                                                     Khurdayan PLLC
                                                                     60 Broad Street, 24th Fl
                                                                     New York, NY 10004
                                                                     Tel. 917-210-1066


                                                                     Rika Khurdayan, Esq.
                                                                     rika@kstechlaw.com

                                                                     December 15, 2020


TO:    Honorable Victor Marrero
       United States District Judge
       Southern District Of New York
       500 Pearl St, Suite 1610
       New York, NY 10007

       VIA ELECTRONIC MAIL TO CHAMBERS
       WITH A COPY TO DEFENDANTS


RE:    KDH Consulting Group LLC v. Iterative Capital Management L.P. et al.
       20-cv-03274 | Renewed TRO Security Motion | Request for an Extension


Dear Hon. Judge Marrero:
This office represents Plaintiff in the above-referenced matter.
On November 30, 2020, the Court granted Defendants a leave to renew their motion to recover
the security posted by Plaintiff KDH Consulting Group LLC pursuant to Rule 65(c) of the Federal
Rules of Civil Procedure (“TRO Security”), which the Court had previously denied.
On December 11, 2020, Defendants’ filed the renewed motion (“Second Motion”). On December
14, the Court directed Plaintiff to respond to the Second Motion by December 18, 2020.
Plaintiff needs additional time to respond to the Second Motion because of the prior commitments
and the tight pre-holiday schedule, which includes unrelated litigation and closing several
transactions this year. Also, Defendants were not constrained in volume or in time when they
received the Court’s leave to renew, and filed the Second Motion 11 days after the leave.
Defendants (cc’d to this letter) consent to a 10-day extension for the Plaintiff’s response to be
filed by December 28, 2020.
Plaintiff respectfully requests a 10-day extension to respond to the Second Motion. There were
no prior requests for an extension.


                                                                   Sincerely,


                                                                   Rika Khurdayan, Esq.
        Case 1:20-cv-03274-VM Document 59 Filed 12/16/20 Page 2 of 2

cc:   Robert Boller
      BARNES & THORNBURG LLP
      Counsel for the Defendants
      445 Park Avenue, Suite 700
      New York, NY 10022
      rboller@btlaw.com
